Citation Nr: 1422922	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-20 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable disability rating for hemorrhoids.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970.  

This appeal initially came before the Board of Veterans' Appeals (Board) from a July 2008 RO decision.  In July 2013 the Board denied the Veteran's claim.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In February 2014, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR). 


FINDING OF FACT

The Veteran's hemorrhoids are no more than moderate in nature.


CONCLUSION OF LAW

A compensable disability rating for hemorrhoids is not warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with this information in an April 2008 letter prior to the initial RO decision in this case.

With regard to the VA examination reports which are of record, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate with regard to the issue decided herein.  The examination report relied upon was predicated on a review of the claims folder and the relevant medical records contained therein, except where noted; contains a description of the history of the disability at issue; and documents and considers the Veteran's complaints and symptoms.  The examiner considered the available pertinent evidence of record, and provided a rationale for the opinions rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the portions of the issue on appeal which are decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Service treatment records, VA treatment records, and private medical records identified by the Veteran have been obtained and reviewed in support of the Veteran's claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran has presented sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge, who complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Historically, the Veteran underwent a hemorrhoidectomy during service.  Service connection for hemorrhoids was granted effective upon his discharge from service.  His medical records through the years reflect no complaints or treatment for hemorrhoids.

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In evaluating claims for increased ratings, the Board must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While a request for an increased rating must be viewed in light of the entire relevant medical history; where, as here, entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. § 4.1; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire appeal period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C.A. § 5110.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's hemorrhoids are rating noncompensable under the criteria set forth in 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under these criteria, external or internal hemorrhoids are rated noncompensable when mild or moderate; 10 percent when large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; and 20 percent with persistent bleeding and with secondary anemia, or with fissures.

VA treatment reports reflect that the Veteran went to the urgent care clinic in February 2008 worried about red blood on his toilet tissue after a particularly hard stool.  No hemorrhoid or other source of bleeding was discovered upon examination of the anal area.  He was advised to increase fiber and water in his diet, and to have a gastrointestinal evaluation to include a colonoscopy to rule out bleeding from a cancerous lesion.  

The Veteran underwent a colonoscopy from a private care provider in March 2008.  Grade 1 internal hemorrhoids were noted, and the colonoscopy was otherwise normal.  The assessment was of bleeding likely from hemorrhoids.  

A VA examination was conducted in May 2008.  The Veteran reported having recent anal itching, diarrhea, pain, and swelling.  He was not experiencing tenesmus, perianal discharge or leakage of stool.  He was treating his symptoms with suppositories.  Upon clinical examination, he was noted to be well developed, well nourished and in no acute distress.  His nutritional status was normal.  Rectal examination showed no evidence of ulceration, fissures, reduction of lumen, trauma, rectal bleeding, proctitis, infections, spinal cord injury, protrusion or loss of sphincter control.  Reducible internal hemorrhoids without excessive redundant tissue were present.  There was no evidence of bleeding, however.  Thrombosis was absent.  There was no evidence of frequent recurrence.  The examiner noted the report of the March 2008 colonoscopy.  The diagnostic assessment was of hemorrhoids without current bleeding, no anemia, and no malnutrition.

Upon review of the record, the Board holds that a compensable disability rating for hemorrhoids is not warranted at any time during the appeal period.  The Veteran's Grade I internal hemorrhoids cannot be described as more than mild or moderate in nature as they have manifested with only itching, pain and swelling and the Veteran has described their frequency as rare.  There is no thrombosis, no excessive redundant tissue, and no evidence of frequent recurrence, so as to support the award of a 10 percent disability rating.  Similarly, he fortunately does not have persistent bleeding, secondary anemia, or fissures, to support the award of a 20 percent disability rating under the schedular criteria.  

Therefore, the Board finds that the Veteran's hemorrhoids are no more than moderate in nature and do not more closely approximate the criteria for a higher, compensable rating.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extra-schedular consideration

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected hemorrhoids that would render the schedular criteria inadequate.  

Under Diagnostic Code 7336 external or internal hemorrhoids are rated noncompensable when mild or moderate; 10 percent when large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; and 20 percent with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114.

At his May 2008 VA examination the Veteran reported anal itching, diarrhea, pain, and swelling.  The Board notes that two of the Veteran's reported hemorrhoid symptoms - pain and swelling - are components of a diagnosis of hemorrhoids and therefore are necessarily considered by the rating criteria.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 842 (32nd Ed. 2012) (defining a hemorrhoid as "prolapse of an anal cushion, resulting in bleeding and painful swelling of the anal canal").  The Board has also considered the Veteran's complaint of itching, but finds that it too is contemplated by the rating criteria as a common symptom of hemorrhoids.  

Although the Veteran also complained of diarrhea at his VA examination, the evidence does not suggest that diarrhea is a symptom of the Veteran's hemorrhoids.  Specifically, he did not mention diarrhea in February 2008 when he sought treatment for his recent hemorrhoids, and in fact, stated it was a hard stool that precipitated the hemorrhoids.  Therefore, while the Board notes that the Veteran mentioned the symptom at his VA examination, the evidence does not show diarrhea is actually related to his hemorrhoids, and therefore diarrhea is not considered as part of the rating for hemorrhoids.  

Based on the forgoing, the Board finds that the symptoms of the Veteran's hemorrhoids are contemplated by the rating criteria and referral for consideration of an extraschedular rating is not warranted.  

Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's hemorrhoids.  In addition, the Board finds the record does not reflect, and the Veteran has not contended, that the Veteran's hemorrhoids markedly interfere with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

A compensable disability rating for hemorrhoids is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


